NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                    LAURA KNIGHT, Petitioner/Appellee,

                                        v.

                  COREY KNIGHT, Respondent/Appellant.

                           No. 1 CA-CV 16-0224 FC
                               FILED 1-31-2017


           Appeal from the Superior Court in Maricopa County
                          No. FC2014-007915
             The Honorable Pamela Hearn Svoboda, Judge

                                  AFFIRMED


                                   COUNSEL

Underwood Law Office, Phoenix
By Sonya E. Underwood
Counsel for Petitioner/Appellee

Corey Knight, Surprise
Respondent/Appellant
                            KNIGHT v. KNIGHT
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Patricia K. Norris and Judge Paul J. McMurdie joined.


J O N E S, Judge:

¶1           Corey Knight (Father) appeals the family court’s orders
regarding student loan debt, child support, and attorneys’ fees. For the
following reasons, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2            Father and Laura Knight (Mother) were divorced in January
2016, following a contested hearing. Within the decree, the family court
ordered Father to pay monthly child support, found Father acted
unreasonably in the litigation, and awarded Mother a portion of her
attorneys’ fees. The court later set the amount of attorneys’ fees at $10,000
and, on Mother’s motion, amended the decree to correct defects in the child
support order and to divide a previously unaddressed financial account
between them. Father timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (A.R.S.) sections 12-120.21(A)(1)2 and -2101(A)(1)
and (5)(a).

                               DISCUSSION

¶3            Father argues the family court abused its discretion by:
(1) determining Father’s annual income, for purposes of calculating support
obligations, based upon his historical earnings; (2) setting Mother’s
attorneys’ fee award at $10,000; and (3) rejecting Father’s argument that his
student loan debt was a community obligation. The first two issues are
reviewed for an abuse of discretion. See Hamblen v. Hamblen, 203 Ariz. 342,
347, ¶ 25 (App. 2002) (factual issues underlying child support calculation)


1       We view the facts in the light most favorable to upholding the family
court’s orders. See Gutierrez v. Gutierrez, 193 Ariz. 343, 346, ¶ 5 (App. 1998)
(citing Mitchell v. Mitchell, 152 Ariz. 317, 323 (1987)).

2     Absent material changes from the relevant date, we cite a statute’s
current version.


                                      2
                            KNIGHT v. KNIGHT
                            Decision of the Court

(citing Kelsey v. Kelsey, 186 Ariz. 49, 53 (App. 1996)); Thompson v. Corry, 231
Ariz. 161, 163, ¶ 4 (App. 2012) (amount of attorneys’ fees) (citing ABC
Supply, Inc. v. Edwards, 191 Ariz. 48, 52 (App. 1996)). An abuse of discretion
exists when the record is “devoid of competent evidence to support” the
decision. See Fought v. Fought, 94 Ariz. 187, 188 (1963). The characterization
of debt as a separate or community obligation is a question of law we
review de novo. Schickner v. Schickner, 237 Ariz. 194, 199, ¶ 22 (App. 2015)
(citing Bell-Kilbourn v. Bell-Kilbourn, 216 Ariz. 521, 523, ¶ 4 (App. 2007)). In
the course of our de novo review, however, we defer to the court’s
underlying factual findings, see In re Shaheen Tr., 236 Ariz. 498, 500, ¶ 7
(App. 2015) (citing In re Estate of Shumway, 198 Ariz. 323, 326, ¶ 9 (2000)),
unless they are clearly erroneous, In re Estate of Zaritsky, 198 Ariz. 599, 601,
¶ 5 (App. 2000) (citing Ariz. R. Civ. P. 52(a), and In re Marriage of Berger, 140
Ariz. 156, 161 (App. 1983)).

¶4             As the appellant, Father “is responsible for making certain the
record on appeal contains all transcripts or other documents necessary for
[this Court] to consider the issues raised on appeal.” Baker v. Baker, 183 Ariz.
70, 73 (App. 1995); see ARCAP 11(c) (explaining the duty of the appellant to
order certified transcripts). But Father did not include the trial transcript in
the record on appeal. Because the arguments Father raises are grounded in
his characterization of the evidence presented to the family court, in the
absence of a complete record, we are obligated to presume that substantial
evidence exists to support the court’s factual findings, both express and
implied, and that the court properly exercised its discretion. See Renner v.
Kehl, 150 Ariz. 94, 97 n.1 (1986) (citing Auman v. Auman, 134 Ariz. 40, 42-43
(1982), and Visco v. Universal Refuse Removal Co., 11 Ariz. App. 73, 76 (1969)).
On this record, we find no error.

                               CONCLUSION

¶5            The orders of the family court are affirmed.

¶6          Mother requests an award of attorneys’ fees on appeal
pursuant to A.R.S. § 25-324. In our discretion, we decline this request.
However, as the prevailing party, Mother is entitled to her costs incurred
on appeal upon compliance with ARCAP 21(b).




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA    3